               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )    Criminal No. 2018-24
                                 )
Domingo Diaz-Diaz,               )
                                 )
               Defendant.        )
                                 )



ATTORNEYS:

Gretchen Shappert, United States Attorney
Sigrid Tejo-Sprotte, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Anita Hill
San Juan, Puerto Rico
     For Domingo Diaz-Diaz.




                              ORDER

GÓMEZ, J.

      Before the Court is the application of Domingo Diaz-Diaz

(“Diaz-Diaz”) to waive his speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including January 25, 2019.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically
United States v. Diaz-Diaz
Criminal No. 2018-24
Order
Page 2

finds that extending this period would be in the best interest

of justice for several reasons. First, an extension is necessary

to allow Diaz-Diaz time to conclude plea negotiations with his

new counsel. Second, Diaz-Diaz made his request with the advice

and consent of counsel. Third, without an extension, Diaz-Diaz

would be denied reasonable time necessary to explore plea

options and prepare for trial.

     Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant “case was
United States v. Diaz-Diaz
Criminal No. 2018-24
Order
Page 3

complex and required additional time for adequate

preparation.”).

     The premises considered; it is hereby

     ORDERED that the time beginning from the date of this order

granting an extension through January 25, 2019, shall be

excluded in computing the time within which the trial for

Domingo Diaz-Diaz must be initiated pursuant to 18 U.S.C.

§ 3161.




                                   S\
                                        Curtis V. Gómez
                                        District Judge
